NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEJANDRO LIZALDE RODRIGUEZ;                    No.    19-71180
MARISELA LIZALDE,
                                                Agency Nos.       A075-668-891
                Petitioners,                                      A075-668-892

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Alejandro Lizalde Rodriguez and Marisela Lizalde, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, including claims of due process violations. Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ untimely motion

to reopen for failing to demonstrate they acted with the due diligence required for

equitable tolling, where they contacted counsel only annually for approximately 12

years and only sought a second opinion upon the election of President Trump. See

8 U.S.C. § 1229a(c)(7)(C)(i); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir.

2011) (due diligence depends on when a reasonable person would suspect the

attorney’s misconduct and whether the petitioner took reasonable steps to

investigate prior counsel’s suspected error, or, if petitioner was ignorant of

counsel’s shortcomings, made reasonable efforts to pursue relief).

      Petitioners’ contentions that the BIA erred and violated due process by

utilizing the incorrect legal standard, ignoring or misstating evidence, relying on

speculation, and failing to provide sufficient reasoning are without merit. See Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim); Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is

required is merely that [the BIA] consider the issues raised, and announce its

decision in terms sufficient to enable a reviewing court to perceive that it has heard

and thought and not merely reacted.” (citation omitted)).

      PETITION FOR REVIEW DENIED.



                                           2                                     19-71180